DETAILED ACTION
Claims 21, 22, 24-29, 31-36, and 38-40 are pending.  Claims 21, 28, and 36 are amended.  Claims 21, 22, 24-29, 31-36, and 38-40 are allowed
The instant application claims priority to provisional application No. 62/758,690 filed on 11/11/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Clare Hartnett on 08/25/2022.

The application has been amended as follows: 

1-20. Canceled.  
21.	(Currently Amended) A system, comprising:
	at least one processor and a memory;	
	wherein the at least one processor is configured to: 
		obtain a user request from a command line interface for an example illustrating correct usage of a first command of a command line interface of a cloud service;
		perform a weighted full-text search for a relevant template having a high relevance to the first command from a template repository, the template repository including a plurality of templates, a template corresponding to a command of the command line interface, a template having a plurality of fields, each field having a searchable index, one or more fields of a template associated with a weight, wherein the weighted full-text search searches each field of a template for the searchable index that matches text of the user request and computes a relevance score for each template, the relevance score based on an accumulation of the weights of , wherein the weights are pre-configured; and
		generate the example of the correct usage of the first command from a template having a highest relevance score.
22.	(Previously Presented) The system of claim 21, wherein the template represents a usage of a command having a unique combination of a command name, and/or one or more subcommands, and/or parameters.
23.	(Canceled)
24.	(Previously Presented) The system of claim 21, wherein each field of the plurality of fields includes an answer, keywords, link, parameters, and/or parameter values.
25.	(Previously Presented) The system of claim 21, wherein the user request includes a character indicating a request for the example.
26.	(Previously Presented) The system of claim 21, wherein the at least one processor is further configured to:
	obtain, from the relevant template, a default value for a parameter of the example, wherein the default value for the parameter is derived from historical usage patterns of the command and/or user documentation.
27.	(Previously Presented) The system of claim 21, wherein the at least one processor is further configured to:
	obtain a personalized value for a parameter of the example from a current resource setting of the cloud service.
28. 	(Currently Amended) A method, comprising:
	providing a plurality of templates representing syntax usage of commands of a command line interface that manage a resource of a cloud service, a template including a plurality of fields associated with the syntax of a command, the template including a plurality of search indices, a search index associated with a select field of the plurality of fields, one or more fields having a weight denoting a level of significance of a field; 
	receiving a user request for syntax of a first command from a command line interface associated with the cloud service;
	utilizing a weighted full-text search on the plurality of templates to find at least one relevant template to the first command, wherein the weighted full-text search searches each field of a template for a search index matching text of the user request and computes a relevance score for each template, a relevance score based on an accumulation of weights of , wherein the weights are pre-configured; and
	generating at least one example of the syntax of the first command based on the at least one relevant template.
29.	(Previously Presented) The method of claim 28, wherein the template represents a syntax of a command having a unique combination of a command name, one or more subcommands, and one or more parameters.
30.	(Canceled) 
31.	(Previously Presented) The method of claim 28, wherein the fields of the template include an answer, keywords, parameters, and/or parameter values.
32.	(Previously Presented) The method of claim 28, wherein the user request includes a command prompt that includes a character indicating a request for the example.
33.	(Previously Presented) The method of claim 28, further comprising:
	obtaining, from the at least one relevant template, a default value for a parameter of the example, wherein the default value for the parameter is derived from historical usage patterns of the command or user documentation.
34.	(Previously Presented) The method of claim 28, further comprising:
	obtaining a personalized value for a parameter of the example from a current resource setting of the cloud service.
35.	(Previously Presented) The method of claim 28, further comprising:
	providing a link associated with the at least one relevant template, the link associated with additional information of the first command.
36.	(Currently Amended) A device, comprising:
	one or more processors coupled to at least one memory;
	the at least one memory containing instructions that when executed on the one or more processors perform actions that:
		obtain a user request for an example of correct usage of a command of a command line interface, the command used to manage a resource on a cloud service;
		perform a weighted full-text search on a template repository for at least one relevant template for a first command, the template repository including a plurality of templates for commands of the cloud service, a template having a plurality of fields, each field having a searchable index, one or more fields having a weight, the weight reflecting a significance of the field, wherein the weighted full-text search searches each field of a template for a searchable index that matches text of the user request and computes a relevance score for each template, a relevance score based on an accumulation of weights of  , wherein the weights are pre-configured; and
		generate a response to the user query, the response including an example based on the at least one relevant template.
37.	(Canceled) 
38. 	(Previously Presented) The device of claim 36, wherein the plurality of fields includes a question_keyword field, a question field, an identifier fields, and/or a link field.
39.	(Previously Presented) The device of claim 36, wherein the example includes a command name, one or more subcommands, and one or more parameters.
40.  	(Previously Presented) The device of claim 36, wherein the response includes a link to a webpage containing information on the first command.

Reasons for Allowance
Claims 21, 22, 24-29, 31-36, and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Fong1, Sawal2, and Huang3.

Fong teaches retrieving command object values for parameters and arguments of all previously entered configuration commands (Paragraph [0060]).  Fong further teaches a template representing a syntax for the configuration command (Paragraph [0026]).

Sawal teaches an auto-completion system that may use configuration history (Paragraph [0086]).  Sawal further teaches a ranking function for getting relevant matches (Paragraph [0039]).

Huang teaches fields in a displaying template (Paragraph [0053]).  Huang further teaches text corresponding to the template attribute value (Paragraph [0058]).

The combination of the prior art of record does not expressly disclose the following limitation:
“perform a weighted full-text search for a relevant template having a high relevance to the first command from a template repository, the template repository including a plurality of templates, a template corresponding to a command of the command line interface, a template having a plurality of fields, each field having a searchable index, one or more fields of a template associated with a weight, wherein the weighted full-text search searches each field of a template for the searchable index that matches text of the user request and computes a relevance score for each template, the relevance score based on an accumulation of the weights of each field of a template that matches the text of the user request, wherein the weights are pre-configured; and”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         
/MARK D FEATHERSTONE/               Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2011/0225273
        2 Patent Application Publication No. 2017/0109356
        3 Patent Application Publication No. 2015/0286732